14-1071
     Harris v. NYU Langone Medical Center




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 3rd day of September, two thousand fifteen.
 4
 5   PRESENT:
 6               RALPH K. WINTER,
 7               JOHN M. WALKER, JR.,
 8               DENNIS JACOBS,
 9                     Circuit Judges.
10   _____________________________________
11
12   Diane Harris,
13
14                             Plaintiff-Appellant,
15
16                    v.                                             14-1071
17
18   NYU Langone Medical Center, et al.,
19
20                             Defendants-Appellees.
21
22   _____________________________________
23
24   FOR PLAINTIFF-APPELLANT:                          Diane Harris, pro se, New York, New York.
25
26   FOR DEFENDANTS-APPELLEES:                         Thomas A. Catalano, Lester Schwab Katz &
27                                                     Dwyer, LLP, New York, New York, for
28                                                     Psychopharmacology Consultants of New
29                                                     York LLC.
30
31
 1                                                         Yosef Horowitz, McGaw, Alventosa &
 2                                                         Zajac, Jericho, New York, for Jan Roda,
 3                                                         M.D.
 4
 5                                                         Barbara E. Hoey, Alison L. MacGregor,
 6                                                         Kelley Drye & Warren LLP, New York, New
 7                                                         York, for NYU Langone Medical Center, et
 8                                                         al.
 9
10          Appeal from a judgment of the United States District Court for the Southern District of

11   New York (Abrams, J.).

12          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

13   DECREED that the judgment is AFFIRMED.

14          Appellant Diane Harris, pro se, appeals from the judgment of the United States District

15   Court for the Southern District of New York (Abrams, J.) dismissing her complaint. We assume

16   familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

17          Harris fails to sufficiently press any substantive arguments, and has thus forfeited any

18   claim of error on appeal. LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995); see

19   also Gerstenbluth v. Credit Suisse Sec. (USA) LLC, 728 F.3d 139, 142 n.4 (2d Cir. 2013) (pro se

20   litigant forfeited all claims against one appellee by mentioning the adverse ruling only “obliquely

21   and in passing”); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently

22   argued in the briefs are considered waived and normally will not be addressed on appeal.”).

23          In any event, the district court decision was sound. Many of Harris’s claims were

24   time-barred, unexhausted, or inadequately pleaded for the reasons set forth in the magistrate

25   judge’s thorough report and recommendation (adopted in relevant part by the district court). In

26   addition, despite multiple invitations from the district court (and sua sponte extensions of time),

27   Harris failed to amend her complaint in order to address the concerns raised by the magistrate
1   judge and the district court. Accordingly, the district court appropriately dismissed Harris’s

2   complaint and declined to exercise supplemental jurisdiction over the remaining state-law claims.

3          Harris’s remaining arguments are without merit. For the foregoing reasons, the judgment

4   of the district court is AFFIRMED. Harris’s motion to enlarge the record on appeal is DENIED.

5   Harris’s motion to add Reynaldo Calderin, Jr. as a plaintiff is DENIED.

6
7                                               FOR THE COURT:
8                                               Catherine O=Hagan Wolfe, Clerk




                                                   3